Citation Nr: 1517766	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  15-00 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 10 percent for radiation proctitis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1954 to August 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for radiation proctitis (as secondary to service-connected prostate cancer), rated 10 percent, effective January 7, 2012 (and reduced the rating for post-therapy prostate cancer from 100 percent to 20 percent, effective November 1, 2012).  The Veteran's September 2012 notice of disagreement specifically disagreed "with the decision to grant him only 10 percent for radiation proctitis because he is using pads because of occasional involuntary bowel movements."  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Veteran's radiation proctitis is rated (under 38 C.F.R. § 4.114, Code 7332 for as impairment of sphincter control of the rectum and anus) based on the extent and frequency of leakage or involuntary bowel movements and necessity for wearing a pad.  The Veteran has indicated that he has fecal incontinence, for which he is prescribed "large incontinence pads to cover the front and rear end of [his] body", which are provided by VA.  Notably, his service connected post-therapy prostate cancer is now rated (under 38 C.F.R. § 4.115a) as voiding dysfunction (also based on necessity for wearing of pads).  He has submitted a personal log of "voiding and changing of the pads," and a statement from his private treatment provider indicating that "[i]t is a medical necessity that he wears incontinence pads daily" (neither submission distinguishes whether the pads are required for urinary or fecal incontinence).  Given the descriptions of the pads and the location of their placements (and that separate pads address urinary and fecal incontinence), separate ratings are warranted for the bladder and fecal incontinence.  Accordingly, the issue at hands requires findings regarding the extent (and frequency) of sphincter impairment, necessity for wearing pads for fecal incontinence, whether there are involuntary bowel movements (and if so, their frequency).  The evidence currently before the Board is not clear in these matters, and development for clarification is necessary.  

The Veteran has indicated that at least some of his treatment is provided by VA (and that the pads themselves are provided by VA).  A review of his record did not find associated the complete records of any VA treatment he has received for radiation proctitis, or VA pharmacy records showing his prescriptions for pads for fecal incontinence.  As VA treatment records (including pharmacy records) are constructively of record, and are likely to contain information pertinent to the instant claim, they must be sought.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for radiation proctitis (records of which are not already associated with the record) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure complete records of such evaluations and/or treatment from all providers identified.  The AOJ must specifically secure complete copies of all VA medical and pharmacy records noting prescriptions and issuance of pads for fecal incontinence.  Of particular interest are the VA pharmacy records pertaining to pads the Veteran has been issued for incontinence (specifically, those noting the nature and purpose for the pads/i.e., that they were prescribed for fecal incontinence, and the frequency of prescriptions.

2. Thereafter, the AOJ should arrange for the Veteran to be afforded an examined by an appropriate physician to determine the current severity of his radiation proctitis.  His record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The examiner should specifically note whether the disability is manifested by leakage or involuntary bowel movements (and the frequency and severity of such), and whether the disability necessitates the wearing of a pad.  

3. The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

